Herlihy, J.
Appeal by the Commissioner of Motor Vehicles from a judgment of Special Term which granted the CPLR article 78 petition of Crane and annulled the revocation of Crane’s driver’s license. The issue is whether or not the record supports Special Term’s finding that revocation of the driver’s license was an excessive penalty. The record establishes that the respondent herein" was a persistent violator of the Vehicle and Traffic Law —1963, two speeding violations; 1965, improper turn and speeding violation — 'and that past disciplinary action, including a suspension, had not much, if any, effect on his driving habits. The speeding violation out of which the present proceeding arose was a conviction of traveling at 75 miles per hour on a two-lane road in a 50 miles per hour speed zone. If the third speeding violation had taken place within 18 months, revocation would have been mandatory. (Vehicle and Traffic Law, § 510, subd. 2, par. [c].) Under the same section, subdivision 3 sets forth the grounds for permissive revocation, several of which would appear to apply to the petitioner’s manner of operating a motor vehicle. While the petitioner protests that he needs his license to conduct business, his record shows little regard for the law or the rights of others and it does not appear that the appellant abused his discretion in revoking the license, nor is the penalty too severe. Judgment reversed, on the law and the facts, without costs, and petition dismissed. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Herlihy, J.